Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2013

                                      No. 04-12-00645-CV

                                  IN THE MATTER OF T.A.,

                  From the 289th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-JUV-02850
                         Honorable Carmen Kelsey, Judge Presiding


                                         ORDER
       The State’s brief in this precedential appeal was originally due April 12, 2013; however,
the court granted the State an extension of time until May 13 to file the brief. The State has filed
a motion requesting an additional thirty day extension of time.

        We grant the motion and order the State’s brief is due June 12, 2013. No further
extensions will be granted absent a showing of extraordinary circumstances. If the brief is not
filed by the date ordered, the appeal may be set for submission without a State’s brief.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2013.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court